DUNN, Justice
(concurring specially).
I concur in the reversal of the judgment. However, I am of the opinion that the defendant suffered definite prejudice by the delay because he lost the benefit of having his sentences run concurrently during the time he was awaiting trial on the Meade *614County offense. Judge Cooper ran defendant’s sentence concurrently in the Meade County case with one he was serving from Lincoln County. It is my opinion that the trial court had to grant this concurrent sentence under SDCL 23-48-22 which provided:
“If the defendant has been convicted of two or more offenses before judgment on either, the judgment may be that the imprisonment on any one may commence at the expiration of the imprisonment upon any other of the offenses.”
There is no way the trial court could fit these two judgments under this statute which permits consecutive sentences only where “defendant has been convicted of two or more offenses before judgment on either”. Thus the defendant was definitely prejudiced by the delay.